Citation Nr: 0908434	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  08-02 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to inservice exposure to ionizing radiation.

2.  Entitlement to service connection for depression, to 
include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Herein, the Veteran is seeking entitlement to service 
connection for prostate cancer.  He attributes his prostate 
cancer to inservice exposure to ionizing radiation while 
serving aboard USS GEORGE CLYMER during Operation CROSSROADS.  

Pursuant to 38 C.F.R. § 3.311(b)(2), certain listed 
"radiogenic" diseases found in an ionizing-radiation-exposed 
veteran may be service connected if the VA Under Secretary 
for Benefits determines that they are related to ionizing 
radiation exposure while inservice or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  

A claim based on exposure to ionizing radiation will be 
referred to the VA Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. 
§ 3.311(c) when it has been determined that: (1) a veteran 
has been exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest in the period specified.  See 38 C.F.R. § 3.311(b).

According to the evidence of record, USS GEORGE CLYMER was a 
support ship charged with housing target ship crews during 
and after two detonations on Bikini Atoll in July 1946.  The 
first detonation, designated ABLE, occurred at 0900 on July 
1, 1946.  At the time of this detonation, USS GEORGE CLYMER 
was observing from a distance of approximately 21 nautical 
miles to the southeast of surface zero.  USS GEORGE CLYMER 
returned to Bikini Lagoon that same day.  USS GEORGE CLYMER 
was then docked in Bikini Lagoon until July 25, 1946, with 
the exception of two days that it was moored next to the USS 
NEVADA. 

Early in the morning on July 25, 1946, in preparation for the 
next detonation, USS GEORGE CLYMER left Bikini Lagoon.  Later 
that same day, the second detonation, designated BAKER, was 
fired while the USS GEORGE CLYMER observed at a distance of 
approximately 16 nautical miles.  USS GEORGE CLYMER did not 
return to Bikini Lagoon until July 30, 1946.

The evidence of record demonstrated that, following Shot 
ABLE, the personnel aboard USS GEORGE CLYMER were exposed to 
radiation from neutron-activated lagoon water.  Moreover, 
following Shot BAKER, personnel aboard USS GEORGE CLYMER were 
exposed to radiation from lagoon water and contaminants 
accumulated on the hull of the ship and in its saltwater 
piping system.  Personnel who visited Bikini Island were 
exposed to radiation from fallout that deposited on the 
island and contaminants in the lagoon water.  Furthermore, 
personnel aboard small boats were exposed to external 
radiation from contaminated lagoon water and from 
contaminants that accumulated on the hulls of these boats.


The evidence of record also demonstrated that the Veteran 
served aboard USS GEORGE CLYMER as a Fireman Second Class 
from March 1, 1946 to September 17, 1947.  Thus, the Board 
finds that the Veteran is shown to be a "radiation-exposed 
veteran" as defined in 38 C.F.R. § 3.309(d)(3).

A treatment report dated in August 1998 represented the first 
instance of the Veteran's condition being diagnosed as 
prostate cancer.  Medical records dated since this diagnosis 
show on-going treatment including biopsies, bone scans, and 
radiosurgical implantation of iodine-125 seeds into the 
Veteran's prostate gland.  As defined by 38 C.F.R. § 
3.311(b)(2), prostate cancer is a "radiogenic" disease.  

What is missing in this case is any opinion from the Under 
Secretary of Benefits, and the RO apparently concluded such 
an opinion was not needed.  The Board recognizes the RO's 
administrative decision in May 2007, which followed the 
guidance provided in a December 2006 memorandum from the 
Chief Public Health and Environmental Hazards Officer as 
which cases should be referred for further opinions.  Clearly 
the RO has to follow such internal procedures as dictated by 
the Veterans Benefits Administration.  This does not, 
however, overrule the substantive procedures set forth in 38 
C.F.R. § 3.311 as to requesting an opinion from the Under 
Secretary of Benefits in specific cases.  The Veteran meets 
the criteria for obtaining such an opinion, and this must be 
done.

With respect to the Veteran's claim of entitlement to service 
connection for depression, to include as secondary to his 
prostate cancer, the outcome of this claim is so closely tied 
with the outcome of the service connection claim for prostate 
cancer that a final decision on the former issue cannot be 
rendered until a decision on the latter issue has been 
rendered.  Thus, the Board finds that these issues are 
"inextricably intertwined."  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  As such, the Board will defer 
rendering a decision on the service connection claim for 
depression until the below development has been accomplished.


Accordingly, the case is remanded for the following action.  
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO must refer the Veteran's 
service connection claim for prostate 
cancer to the VA Under Secretary for 
Benefits for further consideration.  
38 C.F.R. § 3.311(b).  

2.  Once the above action has been 
completed, the RO must re-adjudicate 
the Veteran's claims, taking into 
consideration any new evidence and 
undertaking any needed development.  If 
any benefit remains denied, a 
Supplemental Statement of the Case must 
be provided to the Veteran and his 
representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal must be returned to the 
Board.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).

_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


